                      IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF KANSAS


JONATHAN LEE MCCONVILLE,

              Plaintiff,

              v.                                     CASE NO. 19-3130-SAC

P. WILLCOTT,

              Defendant.


                               MEMORANDUM AND ORDER

       Plaintiff brings this pro se civil rights action pursuant to Bivens v. Six Unknown Named

Agents of the Federal Bureau of Narcotics, 403 U.S. 388 (1971). The Court granted Plaintiff

leave to proceed in forma pauperis. Plaintiff alleges in his Complaint that an incident occurred

between him and Defendant Willcott in which Willcott “purposefully closed the food slot door

on [Plaintiff’s] arm and shoulder area causing [him] unnecessary pain and suffering” in violation

of the Eighth Amendment’s prohibition of cruel and unusual punishment.           (Doc. 6, at 2.)

Plaintiff names P. Willcott as the sole defendant and seeks $10,000 for pain and suffering and

$10,000 in punitive damages.

       On September 24, 2019, the Court entered a Memorandum and Order and Order to Show

Cause (Doc. 10) (“MOSC”), granting Plaintiff until October 18, 2019, in which to show good

cause why his Complaint should not be dismissed for the reasons set forth in the MOSC or to file

a proper amended complaint to cure the deficiencies. The Court granted Plaintiff’s motions for

extensions of time (Docs. 13, 15) and extended the response to time to January 2, 2020. Plaintiff

has failed to respond to the MOSC by the Court’s deadline.




                                               1
       The Court found in the MOSC that Plaintiff fails to state a claim of excessive force under

the Eighth Amendment’s Cruel and Unusual Punishments Clause. See Estate of Booker v.

Gomez, 745 F.3d 405, 419 (10th Cir. 2014) (stating that “claims of excessive force involving

convicted prisoners arise under the Eighth Amendment”). The Eighth Amendment’s prohibition

against “cruel and unusual punishments” applies to the treatment of inmates by prison officials.

See Whitley v. Albers, 475 U.S. 312, 319–21 (1986). Prison officials violate inmates’ Eighth

Amendment rights when they subject them to the “unnecessary and wanton infliction of pain.”

Id. at 319. “[W]henever prison officials stand accused of using excessive physical force in

violation of the Cruel and Unusual Punishments Clause, the core judicial inquiry is . . . whether

force was applied in a good-faith effort to maintain or restore discipline, or maliciously and

sadistically to cause harm.” Hudson v. McMillian, 503 U.S. 1, 6–7 (1992) (citation omitted).

“The Eighth Amendment’s prohibition of ‘cruel and unusual’ punishments necessarily excludes

from constitutional recognition de minimis uses of physical force, provided that the use of force

is not of a sort ‘repugnant to the conscience of mankind.’” Id. at 9–10.

        Plaintiff alleges that Defendant closed the food slot door on his arm and shoulder. Not

every isolated battery or injury to an inmate amounts to a federal constitutional violation. See id.

at 9 (stating that not “every malevolent touch by a prison guard gives rise to a federal cause of

action.”) (citing Johnson v. Glick, 481 F.2d 1028, 1033 (2nd Cir. 1973) (“Not every push or

shove, even if it may later seem unnecessary in the peace of a judge’s chambers, violates a

prisoner’s constitutional rights”)).

       Plaintiff has failed to respond to the Court’s MOSC and has failed to show good cause

why his Complaint should not be dismissed for failure to state a claim of excessive force.




                                                 2
         IT IS THEREFORE ORDERED THAT this matter is dismissed for failure to state a

claim.

         IT IS SO ORDERED.

         Dated January 8, 2020, in Topeka, Kansas.

                                          s/ Sam A. Crow
                                          Sam A. Crow
                                          U.S. Senior District Judge




                                             3
